IN THE COURT OF APPEALS OF TENNESSEE
                             AT JACKSON
                            Assigned on Briefs May 20, 2015


         TIMOTHY A. BAXTER v. STATE OF TENNESSEE, ET AL.

                  Appeal from the Circuit Court for Madison County
                       No. C14175 Donald H. Allen, Judge

                          ________________________________

                No. W2015-00078-COA-R3-CV – Filed August 10, 2015
                       _________________________________


This appeal arises from the trial court‟s grant of two motions to dismiss in favor of
Appellees. With regard to the State of Tennessee, the trial court found that the State and its
employees were immune from liability under the doctrines of sovereign immunity, judicial
immunity, and prosecutorial immunity. With regard to Madison County, the trial court held
that Appellant‟s complaint was time barred. Discerning no error, we affirm and remand.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court is Affirmed.

KENNY ARMSTRONG, J., delivered the opinion of the Court, in which J. STEVEN STAFFORD,
P.J., W.S., and ARNOLD B. GOLDIN, J., joined.

Timothy Aaron Baxter, Tiptonville, Tennessee, appellant, pro se.

Herbert H. Slatery, III, Attorney General and Reporter, Laura Miller, Assistant Attorney
General, Nashville, Tennessee, for the appellee, State of Tennessee.

James I. Pentecost, Jackson, Tennessee, for the appellee, Madison County, Tennessee.


                                         OPINION

                             I. Factual and Procedural History
        Timothy A. Baxter, Appellant, is an inmate in the custody of the Tennessee
Department of Correction (“TDOC”). Mr. Baxter‟s claim arises from his arrest on June 26,
2011 for failing to appear in court pursuant to a warrant. Mr. Baxter was allegedly indicted
for simple possession of marijuana, and his arraignment on this charge was allegedly set for
June 26, 2011. However, Mr. Baxter contends that he never received notice of an
arraignment date on the simple possession charge from the Madison County Court Clerk,
Kathy Blount. Mr. Baxter further alleges that Ms. Blount told him in court on May 9, 2011,
that his simple possession of marijuana offense was dismissed. Believing the marijuana
offense had been dismissed and not receiving a notice, Mr. Baxter did not appear for
arraignment on June 26, 2011. Later that day, a warrant was issued for his arrest for failure
to appear, and he was picked up that same day pursuant to the warrant. Mr. Baxter further
alleges that he was held without bond from June 26, 2011 until July 11, 2011 for his alleged
failure to appear in court. Mr. Baxter contends that this constituted false arrest and false
imprisonment in violation of his Fourth and Fourteenth Amendment rights under the United
States Constitution.

       On September 4, 2012, prior to filing his complaint in state court, Mr. Baxter filed an
action in the United State District Court for the Western District of Tennessee against the
State of Tennessee and Madison County, Tennessee. On August 23, 2013, the U.S. District
Court dismissed Mr. Baxter‟s complaint without prejudice for failure to state a claim based
upon the doctrines of sovereign immunity, prosecutorial immunity, and judicial immunity.
Mr. Baxter appealed the district court‟s decision to the federal Sixth Circuit Court of Appeals
on September 20, 2013. That appeal was dismissed on April 29, 2014 for failure to
prosecute.

       On July 15, 2014, Mr. Baxter then filed a complaint against the State of Tennessee
(“State”) and Madison County (“County”) together as Appellees, in the Madison County
Circuit Court. Mr. Baxter alleges in his complaint that the State is liable for the actions of its
employees, including the Assistant District Attorney Rolf Hazelhurst, who handled his
prosecution, and Judge Roy Morgan, the Circuit Court Judge assigned to his case. Mr.
Baxter also makes specific allegations against Madison County Court Clerk, Kathy Blount, in
his complaint. Mr. Baxter contends that ADA Hazelhurst and Judge Morgan were aware that
Ms. Blount failed to serve a criminal summons on him and, therefore, were acting together to
unlawfully arrest and imprison him without a hearing or an opportunity for bond; thus,
violating his Fourth and Fourteenth Amendment rights. Mr. Baxter further alleges in his
complaint that the State of Tennessee and Madison County, Tennessee are guilty of
“intentional and/or negligent infliction of emotional distress, loss of companionship,
negligence, negligent supervision, gross negligence, false imprisonment, and false arrest.” In
addition to punitive damages, Mr. Baxter seeks money damages in the amount of $550,000
                                              2
for mental and physical pain and suffering related to his arrest and imprisonment.

        In response to Mr. Baxter‟s complaint, both the State and County filed motions to
dismiss. On October 21, 2014, the trial court entered two separate orders granting both of the
motions to dismiss. On November 10, 2014, Mr. Baxter filed three motions to alter or amend
the dismissal orders arguing that the trial court had misconstrued the immunity of both the
State of Tennessee and Madison County under the GTLA, as well as the statute of
limitations. All of these motions were subsequently denied by the trial court by order entered
December 12, 2014. Mr. Baxter appeals.

                                            II. Issues

       The following issues are presented for appeal:

       1.     Whether the trial court erred in granting Madison County and the State of
              Tennessee‟s motion to dismiss based on the statute of limitations?

       2.     Whether the trial court erred in granting Madison County and the State of
              Tennessee‟s motion to dismiss based on failure to state a claim upon which
              relief can be granted?

       3.     Whether the trial court erred in holding that the entities of Madison County
              and the State of Tennessee are not liable, under the GTLA, for their
              employee‟s negligent acts and omissions while they were acting within the
              scope of their duties?

                                III.       Standard of Review

        The resolution of a 12.02(6) motion to dismiss is determined by an examination of the
pleadings alone. Leggett v. Duke Energy Corp., 308 S.W.3d 843, 851 (Tenn. 2010); Trau–
Med of Am., Inc. v. Allstate Ins. Co., 71 S.W.3d 691, 696 (Tenn. 2002). A defendant who
files a motion to dismiss “„admits the truth of all of the relevant and material allegations
contained in the complaint, but . . . asserts that the allegations fail to establish a cause of
action.‟” Brown v. Tenn. Title Loans, Inc., 328 S.W.3d 850, 854 (Tenn. 2010) (quoting
Freeman Indus., LLC v. Eastman Chem. Co., 172 S.W.3d 512, 516 (Tenn. 2005)).

      In considering a motion to dismiss, courts “„must construe the complaint liberally,
presuming all factual allegations to be true and giving the plaintiff the benefit of all
reasonable inferences.‟” Tigg v. Pirelli Tire Corp., 232 S.W.3d 28, 31-32 (Tenn. 2007)
                                            3
(quoting Trau-Med., 71 S.W.3d at 696). A trial court should grant a motion to dismiss “only
when it appears that the plaintiff can prove no set of facts in support of the claim that would
entitle the plaintiff to relief.” Crews v. Buckman Labs. Int'l, Inc., 78 S.W.3d 852, 857
(Tenn. 2002); see Lanier v. Rains, 229 S.W.3d 656, 660 (Tenn. 2007). We review the trial
court's legal conclusions regarding the adequacy of the complaint de novo with no
presumption that the trial court‟s decision was correct. Webb v. Nashville Area Habitat for
Humanity, Inc., 346 S.W.3d 422, 429 (Tenn. 2011).

        We are also cognizant of the fact that Mr. Baxter is proceeding pro se in this appeal.
Parties who decide to represent themselves are entitled to fair and equal treatment by the
courts. Whitaker v. Whirlpool Corp., 32 S.W.3d 222, 227 (Tenn. Ct. App. 2000); Paehler v.
Union Planters Nat'l Bank, Inc., 971 S.W.2d 393, 396 (Tenn. Ct. App. 1997). The courts
should take into account that many pro se litigants have no legal training and little familiarity
with the judicial system. Irvin v. City of Clarksville, 767 S.W.2d 649, 652 (Tenn. Ct. App.
1988). However, the courts must also be mindful of the boundary between fairness to a pro
se litigant and unfairness to the pro se litigant's adversary. Thus, the courts must not excuse
pro se litigants from complying with the same substantive and procedural rules that
represented parties are expected to observe. Hessmer v. Hessmer, 138 S.W.3d 901, 903
(Tenn. Ct. App. 2003) (citing Edmundson v. Pratt, 945 S.W.2d 754, 755 (Tenn. Ct. App.
1996)).
                                           IV. Analysis

                                   A.      Statute of Limitations

       Appellant argues that the trial court erred in granting the Appellees‟ motions to
dismiss based on the running of the statute of limitations. In the first instance, it should be
noted that only Madison County‟s motion to dismiss was granted on this basis. All claims
raised by Mr. Baxter in his complaint filed July 15, 2014 against Madison County are
governed by the GTLA, which provides that actions against governmental entities “must be
commenced within twelve (12) months after the cause of the action arises.” Tenn. Code
Ann. § 29-20-305(b). The statute of limitations provision of the GTLA demands strict
compliance. Doyle v. Frost, 49 S.W.3d 853, 858 (Tenn. 2001).

      In an effort to avoid dismissal of his action on statute of limitations grounds, Mr.
Baxter cites the saving statute found at Tennessee Code Annotated section 28-1-115 which
provides:
               Notwithstanding any applicable statute of limitation to the
               contrary, any party filing an action in a federal court that is
               subsequently dismissed for lack of jurisdiction shall have one
                                             4
               (1) year from the date of such dismissal to timely file such
               action in an appropriate state court.

Mr. Baxter argues that his lawsuit in state court was filed within one year of the dismissal of
his federal lawsuit on April 29, 2014. Our courts, however, have uniformly held that the
saving provision of Tennessee Code Annotated section 28-1-115 may not be used to “extend
the period” within which an action must be filed against a governmental entity. Doyle, 49
S.W.3d at 859; Lynn v. City of Jackson, 63 S.W.3d 332, 337 (Tenn. 2001); Sanders v.
Traver, 109 S.W.3d 282, 284 (Tenn. 2003); Nance v. City of Knoxville, 883 S.W.2d 629,
631 (Tenn. Ct. App. 1994). Similarly, in Gore v. Tennessee Dept. of Correction, 132
S.W.3d 369, 379 (Tenn. Ct. App. 2003), we noted with regard to the State:

               Tennessee Code Annotated sections 28-1-105 and 28-1-115 do
               not specifically state that they are applicable to the sovereign
               State of Tennessee. These statutes have been held to be in
               derogation of sovereign immunity and [are] not effective to toll
               any statute of limitations as to the State of Tennessee.

Id. In Tennessee, “a cause of action arises under GTLA when the plaintiff discovers, or in
the exercise of reasonable care should have discovered, that he or she sustained an injury as a
result of the defendant‟s wrongful conduct.” Sutton v. Barnes, 78 S.W.3d 908, 916 (Tenn.
Ct. App. 2002) (citing Shadrick v. Coker, 963 S.W.2d 726, 733 (Tenn. 1998)). “The
plaintiff is deemed to have discovered the right of action if he is aware of facts sufficient to
put a reasonable person on notice that he has suffered an injury as a result of wrongful
conduct.” Shadrick, 963 S.W.2d at 733 (internal citations omitted).

         In this case, Mr. Baxter alleges that he was arrested for his failure to appear on June
26, 2011. He next appeared before Judge Roy Morgan regarding his failure to appear charge
on July 11, 2011. Mr. Baxter, however, did not file his lawsuit in the U.S. District Court
until September 4, 2012, well over the twelve month statute of limitations period defined in
Tennessee Code Annotated section 29-20-305(b). Having waited more than a year to file his
initial lawsuit in federal court, it is clear that Mr. Baxter‟s state court action against Madison
County was not filed within the statutory limitations period, and the trial court did not err in
dismissing Appellant‟s action against Madison County for that reason.

       B.      Failure to state a claim upon which relief can be granted

       Mr. Baxter also argues that the trial court erred in granting the motion to dismiss filed
by the State of Tennessee. In regard to Mr. Baxter‟s claim against the State of Tennessee, the
                                               5
trial court found that it did not have subject matter jurisdiction to hear a claim against the
State for money damages pursuant to the doctrine of sovereign immunity.

       The doctrine of sovereign immunity protects the state and its political subdivisions
from tort liability and has been a part of Tennessee jurisprudence for well over one hundred
years. Hughes v. Metro. Gov't of Nashville & Davidson Cnty., 340 S.W.3d 352, 360 (Tenn.
2011). Our state constitution provides that “suits may be brought against the State in such
manner and in such courts as the Legislature may by law direct.” Tenn. Const. art. I, § 17.
Therefore, suit may not be brought against a governmental entity except to the extent that the
governmental entity has specifically consented to be sued. Cruse v. City of Columbia, 922
S.W.2d 492 (Tenn. 1996).

     Tennessee Code Annotated Section 20-13-102 outlines the parameters of sovereign
immunity:

              (a)    No court in the state shall have any power, jurisdiction or
              authority to entertain any suit against the state, or against any
              officer of the state acting by authority of the state, with a view to
              reach the state, its treasury, funds or property, and all such suits
              shall be dismissed as to the state or such officers, on motion,
              plea or demurrer of the law officer of the state, or counsel
              employed for the state.

In 1973, the Tennessee General Assembly enacted the GTLA. The GTLA removes
sovereign immunity, only in limited and specified instances. Kirby v. Macon Cnty., 892
S.W.2d 403, 406 (Tenn. 1994). Tennessee Code Annotated Section 29-20-102 defines
governmental entity within the GTLA, in pertinent part, as follows:

              (3)(A) “Governmental entity” means any political subdivision of
              the state of Tennessee including, but not limited to, any
              municipality, metropolitan government, county, utility district,
              school district, nonprofit volunteer fire department receiving
              funds appropriated by a county legislative body or a legislative
              body of a municipality, human resource agency, community
              action agency or nonprofit corporation that administers the Head
              Start or Community Service Block Grant programs, public
              building authority, and development district created and existing
              pursuant to the constitution and laws of Tennessee, or any
              instrumentality of government created by any one (1) or more of
                                             6
              the named local governmental entities or by an act of the general
              assembly.

Tenn. Code Ann. § 29-20-102. The GTLA governs claims against counties, municipalities,
and other local governmental agencies, but does not apply to state government, its agencies,
and departments. See Lucius v. City of Memphis, 925 S.W.2d 522, 525 (Tenn. 1996) (citing
Tenn. Dept. of Mental Health & Mental Retardation v. Hughes, 531 S.W.2d 299, 300
(Tenn. 1975)).

       The only statutory exceptions to the sovereign immunity of the State of Tennessee are
those claims that may be heard by the Tennessee Claims Commission pursuant to Tennessee
Code Annotated Section 9-8-307 et seq.

              (a)(1) The commission or each commissioner sitting individually
              has exclusive jurisdiction to determine all monetary claims
              against the state based on the acts or omissions of “state
              employees,” falling within certain specific categories.

Tenn. Code Ann. § 9-8-307 (emphasis added). Therefore, we affirm the trial court‟s finding
that it had no subject matter jurisdiction to hear a claim against the State of Tennessee for
money damages. In light of our holdings in this case regarding Mr. Baxter‟s claims against
Madison County and the State of Tennessee, the remaining issues raised by Mr. Baxter are
pretermitted.
                                         V. Conclusion

       For the foregoing reasons, we affirm the order of the trial court. This case is
remanded to the trial court for such further proceedings as may be necessary and are
consistent with this opinion. Costs of the appeal are assessed against the Appellant, Timothy
A. Baxter. Because Mr. Baxter is proceeding in forma pauperis in this appeal, execution
may issue for costs if necessary.


                                                  _________________________________
                                                  KENNY ARMSTRONG, JUDGE




                                             7